 



LIMITED WAIVER WITH RESPECT TO AMENDED AND RESTATED CREDIT AGREEMENT

     This LIMITED WAIVER WITH RESPECT TO AMENDED AND RESTATED CREDIT AGREEMENT
(this “Waiver”) is entered into as of this 15th day of March, 2005, by NAVARRE
CORPORATION, a Minnesota corporation (“Borrower”), the Credit Parties signatory
hereto, GENERAL ELECTRIC CAPITAL CORPORATION, a Delaware corporation, as agent
(the “Agent”) for itself and the Lenders under and as defined in the Credit
Agreement (as hereinafter defined), and the Lenders. Unless otherwise specified
herein, capitalized terms used in this Waiver shall have the meanings ascribed
to them by the Credit Agreement.

RECITALS

     WHEREAS, the Borrower, the Credit Parties, the Agent and the Lenders have
entered into that certain Amended and Restated Credit Agreement, dated as of
June 18, 2004 (as amended, supplemented, restated or otherwise modified from
time to time, the “Credit Agreement”); and

     WHEREAS, the Borrower, the Credit Parties, the Agent and the Lenders have
agreed to waive certain provisions of the Credit Agreement as set forth herein.

     NOW THEREFORE, in consideration of the foregoing recital, mutual agreements
contained herein and for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Borrower, the Credit Parties,
the Agent, and Lenders hereby agree as follows:

SECTION 1. Limited Waivers.

     (a) The Agent and the Lenders hereby waive the provisions of Section 6.3(a)
of the Credit Agreement to the extent, and solely to the extent, necessary to
permit the Borrower to incur on or prior to May 31, 2005 unsecured Indebtedness
in an aggregate amount not to exceed $125,000,000 on terms and subject to
conditions substantially similar to the terms and conditions set forth in the
Description of Notes that was delivered to the Agent on the date hereof (the
foregoing transaction is referred to herein as the “Senior Notes Issuance”).

     (b) As long as no Default or Event of Default has occurred and is
continuing at the time of the Encore Stock Purchase (as defined below) and after
giving effect thereto, the Agent and the Lenders hereby waive the provisions of
Sections 6.2 and 6.5 of the Credit Agreement to the extent, and solely to the
extent, necessary to permit the purchase by Borrower all of the Stock of Encore
Software owned by Michael Bell on or prior to May 31, 2005 for an aggregate
purchase price consisting solely of (i) an amount not to exceed $1,000,000
payable in cash, and (ii) up to a maximum of 600,000 shares of common Stock of
Borrower, in each case pursuant to and in accordance with a stock purchase
agreement and other related agreements, documents, opinions, certificates, and
other instruments, each of which shall be in form and substance satisfactory to
the Agent (the foregoing transaction is referred to herein as the “Encore Stock
Purchase”); provided, that promptly upon the consummation of the Encore Stock
Purchase, Borrower shall pledge to the Agent, for the benefit of the Agent and
the Lenders, all of the Stock acquired by Borrower pursuant to the Encore Stock
Purchase as additional collateral security for the Obligations pursuant to
documentation in form and substance satisfactory to the Agent.

 



--------------------------------------------------------------------------------



 



     (c) The Agent and the Lenders hereby waive the provisions of Section 6.7 of
the Credit Agreement to the extent, and solely to the extent, necessary to
permit the Borrower to place the net proceeds received by Borrower from the
Senior Notes Issuance (the “Senior Notes Proceeds”) in an investment account
(the “Securities Account”) and grant to the trustee for the holders of the notes
issued pursuant to the Senior Notes Issuance (the “Trustee”) a first priority
perfected security interest in such Securities Account pursuant to an account
control agreement (the “Account Control Agreement”) (which shall be in form and
substance satisfactory to the Agent) by and among the Borrower, the Trustee and
a securities intermediary until the earlier of (i) the time at which the
FUNimation Acquisition is consummated or (ii) the time at which the Senior Notes
Proceeds are returned to the Trustee, in each case pursuant to the Account
Control Agreement.

SECTION 2. Effectiveness. The effectiveness of this Waiver is subject to the
satisfaction of each the following conditions precedent:

     (a) this Waiver shall have been duly executed and delivered by the
Borrower, the Credit Parties, the Agent and each Lender; and

     (b) the representations and warranties contained herein shall be true and
correct in all respects.

SECTION 3. Representations and Warranties. In order to induce the Agent and each
Lender to enter into this Waiver, each Credit Party hereby represents and
warrants to the Agent and each Lender, which representations and warranties
shall survive the execution and delivery of this Waiver, that:

     (a) all of the representations and warranties contained in the Credit
Agreement and in each Loan Document are true and correct as of the date hereof
after giving effect to this Waiver (determined as if all references to “Closing
Date” were references to March 15, 2005), except to the extent that any such
representations and warranties expressly relate to an earlier date;

     (b) the execution, delivery and performance by such Credit Party of this
Waiver has been duly authorized by all necessary corporate action required on
its part and this Waiver, and the Credit Agreement is the legal, valid and
binding obligation of such Credit Party enforceable against such Credit Party in
accordance with its terms, except as its enforceability may be affected by the
effect of bankruptcy, insolvency, reorganization, moratorium or other similar
laws now or hereafter in effect relating to or affecting the rights or remedies
of creditors generally;

     (c) neither the execution, delivery and performance of this Waiver by such
Credit Party, the performance by such Credit Party of the Credit Agreement nor
the consummation of the transactions contemplated hereby does or shall
contravene, result in a breach of, or violate (i) any provision of any Credit
Party’s certificate or articles of incorporation or bylaws or other similar
documents, or agreements, (iii) any law or regulation, or any order or decree of
any court or government instrumentality, or (iii) any indenture, mortgage, deed
of trust, lease, agreement or other instrument to which any Credit Party or any
of its Subsidiaries is a party or by which any Credit Party or any of its
Subsidiaries or any of their property is bound, except in any such case

2



--------------------------------------------------------------------------------



 



to the extent such conflict or breach has been waived herein or by a written
waiver document, a copy of which has been delivered to Agent on or before the
date hereof; and

     (d) no Default or Event of Default has occurred and is continuing.

SECTION 4. Reference to and Effect Upon the Credit Agreement.

     (a) Except as specifically set forth above, the Credit Agreement and the
other Loan Documents shall remain in full force and effect and are hereby
ratified and confirmed; and

     (b) The waivers set forth herein are effective solely for the purposes set
forth herein and shall be limited precisely as written, and shall not be deemed
to (i) be a consent to any amendment, waiver or modification of any other term
or condition of the Credit Agreement or any other Loan Document, (ii) operate as
a waiver or otherwise prejudice any right, power or remedy that the Agent or the
Lenders may now have or may have in the future under or in connection with the
Credit Agreement or any other Loan Document or (iii) constitute a waiver of any
provision of the Credit Agreement or any Loan Document, except as specifically
set forth herein. Upon the effectiveness of this Waiver, each reference in the
Credit Agreement to “this Agreement”, “herein”, “hereof” and words of like
import and each reference in the Credit Agreement and the Loan Documents to the
Credit Agreement shall mean the Credit Agreement as amended hereby. This Waiver
shall be construed in connection with and as part of the Credit Agreement.

SECTION 5. Costs And Expenses. As provided in Section 11.3 of the Credit
Agreement, the Borrower agrees to reimburse Agent for all fees, costs, and
expenses, including the reasonable fees, costs, and expenses of counsel or other
advisors for advice, assistance, or other representation in connection with this
Waiver.

SECTION 6. GOVERNING LAW. THIS WAIVER SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE INTERNAL LAWS OF THE STATE OF ILLINOIS.

SECTION 7. Headings. Section headings in this Waiver are included herein for
convenience of reference only and shall not constitute part of this Waiver for
any other purposes.

SECTION 8. Counterparts. This Waiver may be executed in any number of
counterparts, each of which when so executed shall be deemed an original, but
all such counterparts shall constitute one and the same instrument.

(signature page follows)

3



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Waiver as of the date first written above.

            BORROWER:


NAVARRE CORPORATION
      By:    /s/ James G. Gilbertson     Name:   James G. Gilbertson   Title: 
 Chief Financial Officer     GENERAL ELECTRIC CAPITAL CORPORATION, as Agent and
Lender
      By:    /s/ Leeanne C. Manning     Name:   Leeanne C. Manning   Title: 
 Duly authorized signatory  

S-1

[Signature Page To Limited Waiver With Respect To Credit Agreement]

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, this Waiver has been duly executed as of the date first
written above by below Persons in their capacity as Credit Parties not as
Borrower.

            ENCORE SOFTWARE, INC., as Credit Party
      By:    /s/ James G. Gilbertson     Name:    James G. Gilbertson   Title:  
 Chief Administrative Officer     BCI ECLIPSE COMPANY, LLC, as Credit Party
      By:    /s/ James G. Gilbertson     Name:    James G. Gilbertson   Title:  
 Chief Administrative Officer  

S-2

[Signature Page To Limited Waiver With Respect To Credit Agreement]

 